 


109 HR 4330 IH: Agriculture Hurricane Recovery Act of 2005
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4330 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Mario Diaz-Balart of Florida (for himself, Mr. Putnam, Ms. Ros-Lehtinen, Mr. Foley, Ms. Wasserman Schultz, Mr. Lincoln Diaz-Balart of Florida, Ms. Corrine Brown of Florida, Mr. Miller of Florida, Mr. Bonner, Mr. Shaw, Ms. Harris, and Mr. Meek of Florida) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on the Budget, Ways and Means, and Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide assistance to agricultural producers whose operations were severely damaged by the hurricanes of 2005. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Agriculture Hurricane Recovery Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
TITLE I—Crop Assistance 
Sec. 101. Crop disaster assistance. 
Sec. 102. Nursery crops and tropical fruit producers. 
Sec. 103. Citrus and vegetable assistance. 
Sec. 104. Sugar producers. 
TITLE II—Livestock Assistance 
Sec. 201. Livestock assistance program. 
TITLE III—Forestry 
Sec. 301. Tree assistance program. 
TITLE IV—Conservation 
Sec. 401. Emergency conservation program. 
TITLE V—Low-Income Migrant and Seasonal Farmworkers 
Sec. 501. Emergency grants for low-income migrant and seasonal farmworkers. 
TITLE VI—Fisheries 
Sec. 601. Fisheries assistance. 
TITLE VII—Timber tax relief 
Sec. 701. Timber tax relief for businesses affected by certain natural disasters. 
TITLE VIII—Miscellaneous 
Sec. 801. Infrastructure losses. 
Sec. 802. Commodity Credit Corporation. 
Sec. 803. Emergency designation. 
Sec. 804. Regulations. 
2.DefinitionsExcept as otherwise provided in this Act, in this Act: 
(1)Additional coverageThe term additional coverage has the meaning given the term in section 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)). 
(2)Catastrophic risk protectionThe term catastrophic risk protection means the level of insurance coverage provided under section 508(b) of the Federal Crop Insurance Act (7 U.S.C. 1508(b)). 
(3)Disaster countyThe term disaster county means a county included in the geographic area covered by a natural disaster declaration due to hurricanes in calendar year 2005— 
(A)made by the Secretary under section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)) due to hurricanes in calendar year 2005; or 
(B)made by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
(4)Insurable commodityThe term insurable commodity means an agricultural commodity for which producers are eligible to obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.). 
(5)Noninsurable commodityThe term noninsurable commodity means an eligible crop for which producers are eligible to obtain assistance under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333). 
(6)SecretaryThe term Secretary means the Secretary of Agriculture. 
ICrop Assistance 
101.Crop disaster assistance 
(a)Emergency assistance 
(1)In generalThe Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to make emergency assistance under this section to producers on a farm or aquaculture operation (other than producers of sugarcane) that meet the eligibility criteria of paragraph (2) in the same manner as provided under section 815 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–55), including using the same loss thresholds for quantity and quality losses as were used in administering that section. 
(2)Eligibility criteriaFor producers described in paragraph (1) to be eligible for emergency assistance under this section— 
(A)the farm or aquaculture operation must be located in a disaster county; and 
(B)the producers must have incurred qualifying crop or quality losses with respect to the 2004, 2005, or 2006 crop (as elected by a producer), but limited to only 1 such crop, due to damaging weather or related condition, as determined by the Secretary. 
(3)LimitationQualifying crop losses for the 2006 crop are limited to only those losses caused by a hurricane or tropical storm occurring during the 2005 hurricane season in disaster counties. 
(b)Ineligibility for assistanceExcept as provided in subsection (c), the producers on a farm shall not be eligible for assistance under this section with respect to losses to an insurable commodity or noninsurable commodity if the producers on the farm— 
(1)in the case of an insurable commodity, did not obtain a policy or plan of insurance for the insurable commodity under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring the losses; 
(2)in the case of a noninsurable commodity, did not file the required paperwork, and pay the administrative fee by the applicable State filing deadline, for the noninsurable commodity under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) for the crop incurring the losses; 
(3)had an average adjusted gross income (as defined in section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308-3a)) of greater than $2,500,000; or 
(4)were not in compliance with highly erodible land conservation and wetland conservation provisions under subtitles B and C of title XII of the Food Security Act of 1985 (16 U.S.C. 3811 et seq.). 
(c)Contract waiverThe Secretary may waive subsection (b) with respect to the producers on a farm if the producers enter into a contract with the Secretary under which the producers agree— 
(1)in the case of all insurable commodities produced on the farm for each of the next 2 crop years— 
(A)to obtain additional coverage for those commodities under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); and 
(B)in the event of violation of the contract, to repay to the Secretary any payment received under this section; and 
(2)in the case of all noninsurable commodities produced on the farm for each of the next 2 crop or calendar years, as applicable— 
(A)to file the required paperwork, and pay the administrative fee by the applicable State filing deadline, for those commodities under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333); and 
(B)in the event of violation of the contract, to repay to the Secretary any payment received under this section. 
(d)Payment limitations 
(1)Limit on amount of assistanceAssistance provided under this section to the producers on a farm for losses to a crop, together with the amounts specified in paragraph (2) applicable to the same crop, may not exceed 95 percent of what the value of the crop would have been in the absence of the losses, as estimated by the Secretary. 
(2)Other paymentsIn applying the limitation in paragraph (1), the Secretary shall include the following: 
(A)Any crop insurance payment made under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or payment under section 196 of the Federal Agricultural Improvement and Reform Act of 1996 (7 U.S.C. 7333) that the producers on the farm receive for losses to the same crop. 
(B)The value of the crop that was not lost (if any), as estimated by the Secretary. 
(e)Crop insurance deductiblesFor the purpose of determining crop insurance payments under this section, the Secretary shall consider Hurricane Wilma as having occurred during the 2005 crop year. 
102.Nursery crops and tropical fruit producers 
(a)Emergency financial assistanceNotwithstanding section 508(b)(7) of the Federal Crop Insurance Act (7 U.S.C. 1508(b)(7)), the Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to make emergency financial assistance available to— 
(1)commercial ornamental nursery and fernery producers in a disaster county for eligible inventory losses due to hurricanes in calendar year 2005; and 
(2)tropical fruit producers in a disaster county who have suffered a loss of 35 percent or more relative to their expected production (as defined in section 1480.3 of title 7, Code of Federal Regulations (or a successor regulation)) due to hurricanes in calendar year 2005. 
(b)Administration 
(1)Determination of commercial operationsFor a nursery or fernery producer to be considered a commercial operation for purposes of subsection (a)(1) or (d)(1), the producer must be registered as nursery or fernery producer in the State in which the producer conducts business. 
(2)Determination of eligible inventoryFor purposes of subsection (a)(1), eligible nursery and fernery inventory includes foliage, floriculture, and woody ornamental crops, including— 
(A)stock used for propagation; and 
(B)fruit or nut seedlings grown for sale as seed stock for commercial orchard operations growing fruit or nuts. 
(c)Calculation of losses and payments 
(1)Nursery and fernery producers 
(A)In generalFor purposes of subsection (a)(1)— 
(i)inventory losses for a nursery or fernery producer shall be determined on an individual-nursery or -fernery basis; and 
(ii)the Secretary shall not offset inventory losses at 1 nursery or fernery location by salvaged inventory at another nursery or fernery operated by the same producer. 
(B)AmountThe amount of payment to a nursery or fernery producer under subsection (a)(1) shall be equal to the product obtained by multiplying (as determined by the Secretary)— 
(i)the difference between the pre-disaster and post-disaster inventory value, as determined by the Secretary using the wholesale price list of the producer, less the maximum customer discount provided by the producer, and not to exceed the prices in the Department of Agriculture publication entitled Eligible Plant List and Price Schedule; 
(ii)25 percent; and 
(iii)the producer's share of the loss. 
(2)Tropical fruit producersThe amount of a payment to a tropical fruit producer under subsection (a)(2) shall be equal to the product obtained by multiplying (as determined by the Secretary)— 
(A)the number of acres affected; 
(B)the payment rate; and 
(C)the producer's share of the crop. 
(3)Payment limitationThe Secretary shall not impose any payment limitation on an assistance payment made to a nursery, fernery, or tropical fruit producer under paragraph (1) or (2) of subsection (a). 
(d)Debris-Removal assistance 
(1)Availability of assistanceThe Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to make emergency financial assistance available to commercial ornamental nursery and fernery producers in a disaster county to help cover costs incurred for debris removal and associated cleanup due to hurricanes in calendar year 2005. 
(2)Amount of assistance 
(A)In generalAssistance under this subsection may not exceed the actual costs incurred by the producer for debris removal and cleanup or $250 per acre, whichever is less. 
(B)No additional payment limitationsExcept as provided in subparagraph (A), the Secretary shall not impose any limitation on the maximum amount of payments that a producer may receive under this subsection. 
(e)Nondiscrimination 
(1)In generalExcept as provided in paragraph (2), in carrying out this section, the Secretary shall not discriminate against or penalize producers that did not purchase crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) with respect to an insurable commodity or did not file the required paperwork, and pay the administrative fee by the applicable State filing deadline, for assistance under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) with respect to a noninsurable commodity. 
(2)PenaltyIn the case of a producer described in paragraph (1)— 
(A)payment rates under this section shall be reduced by 5 percent; and 
(B)the producer shall comply with subsection (f). 
(f)Contract to procure crop insurance or NAPIn the case of a producer described in subsection (e)(1) who receives any assistance under this section, the producer shall be required to enter into a contract with the Secretary under which the producer agrees— 
(1)in the case of all insurable commodities grown by the producer during the next available coverage period— 
(A)to obtain at least catastrophic risk protection for those commodities under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); and 
(B)in the event of violation of the contract, to repay to the Secretary any payment received under this section; and 
(2)in the case of all noninsurable commodities grown by the producer during the next available coverage period— 
(A)to file the required paperwork, and pay the administrative fee by the applicable State filing deadline, for those commodities under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333); and 
(B)in the event of violation of the contract, to repay to the Secretary any payment received under this section. 
(g)Relation to other assistance 
(1)Link to actual lossesAssistance provided under subsection (a) to a producer for losses to a crop, together with the amounts specified in paragraph (2) applicable to the same crop, may not exceed 100 percent of what the value of the crop would have been in the absence of the losses, as estimated by the Secretary. 
(2)Other paymentsIn applying the limitation in paragraph (1), the Secretary shall include the following: 
(A)Any crop insurance payment made under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or payment under section 196 of the Federal Agricultural Improvement and Reform Act of 1996 (7 U.S.C. 7333) that the producer receives for losses to the same crop. 
(B)Assistance received under any other emergency crop loss authority. 
(C)The value of the crop that was not lost (if any), as estimated by the Secretary. 
(h)Adjusted gross income limitationThe average adjusted gross income limitation specified in section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a), shall apply to assistance provided under this section. 
103.Citrus and vegetable assistanceNotwithstanding any other provision of this Act or any other law, the Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to make emergency financial assistance authorized under this section available to both citrus and vegetable producers to carry out an assistance program similar to the program entitled the Florida Citrus Disaster Program, described at 69 Fed. Reg. 63134, October 29, 2004, Document No. 04-24290 (relating to Florida citrus, fruit, vegetable, and nursery crop disaster programs), except that qualifying crop losses shall be limited to those losses caused by a hurricane or tropical storm occurring during the 2005 hurricane season in a disaster county. 
104.Sugar producersThe Secretary shall use $395,000,000 of the funds of the Commodity Credit Corporation to make payments to processors in Florida and Louisiana that are eligible to obtain a loan under section 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)) to compensate first processors and producers for crop and other losses that are related to hurricanes, tropical storms, excessive rains, and floods occurring during calendar year 2005, to be calculated and paid on the basis of losses on 40-acre harvesting units, in disaster counties, on the same terms and conditions, to the maximum extent practicable, as payments made under section 102 of the Emergency Supplemental Appropriations for Hurricane Disasters Assistance Act, 2005 (Public Law 108–324; 118 Stat. 1235). 
IILivestock Assistance 
201.Livestock assistance program 
(a)Emergency financial assistance 
(1)In generalThe Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to make payments for livestock losses to producers for 2005 or 2006 losses (as elected by a producer), but not both, in a county that has received an emergency disaster designation by the President after January 1, 2004. 
(2)RestrictionIn determining eligibility for assistance under this section, the Secretary shall not use the end date of the normal grazing period to determine the threshold of a 90-day loss of carrying capacity. 
(b)AdministrationExcept as provided in subsection (a), the Secretary shall make assistance available under this subsection in the same manner as provided under section 806 of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–51). 
(c)MitigationIn determining the eligibility for or amount of payments for which a producer is eligible under this section, the Secretary shall not penalize a producer that takes actions (including recognizing disaster conditions) that reduce the average number of livestock the producer owned for grazing during the production year for which assistance is being provided. 
(d)Inclusion of poultryIn providing assistance under this section, the Secretary shall include poultry within the definition of livestock. 
IIIForestry 
301.Tree assistance program 
(a)Specific inclusion of nursery trees, Christmas trees, timber and forest productsSection 10201 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8201) is amended by striking paragraph (1) and inserting the following: 
 
(1)Eligible orchardistThe term eligible orchardist means— 
(A)a person that produces annual crops from trees for commercial purposes; 
(B)a nursery grower that produces field-grown trees, container-grown trees, or both, whether or not the trees produce an annual crop, intended for replanting after commercial sale; or 
(C)a forest landowner who produces periodic crops of timber, Christmas trees, or pecan trees for commercial purposes.. 
(b)Application of amendmentThe Secretary shall apply the amendment made by subsection (a) beginning in disaster counties. 
(c)Cost-Sharing waivers 
(1)Tree assistance programThe cost-sharing requirements of section 10203(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8203(1)) shall not apply to the operation of the tree assistance program in disaster counties in response to the hurricanes of calendar year 2005. 
(2)Cooperative forestry assistance actThe cost-sharing requirements of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101 et seq.) shall not apply in disaster counties during the 2-year period beginning on the date of enactment of this Act. 
(3)ReforestationIn carrying out the tree assistance program under subtitle C of title X of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8201 et seq.), the Secretary shall provide such funds as are necessary to compensate forest owners that— 
(A)produce periodic crops of timber or Christmas trees for commercial purposes; and 
(B)have suffered tree losses in disaster counties. 
IVConservation 
401.Emergency conservation program 
(a)Specific inclusion of nursery and fernery producers and interior fencesSection 401 of the Agricultural Credit Act of 1978 (16 U.S.C. 2201) is amended— 
(1)by striking Sec. 401. The Secretary and inserting the following: 
 
401.Payments to agricultural producers for wind erosion control or rehabilitation measures 
(a)In generalThe Secretary; and 
(2)by adding at the end the following: 
 
(b)InclusionsIn this title: 
(1)Agricultural producerThe term agricultural producer includes a producer of nursery or fernery crops. 
(2)Interior fencesThe term fences includes both perimeter pasture and interior corral fences.. 
(b)Application of amendmentThe Secretary shall apply the amendment made by subsection (a)(2) beginning in disaster counties. 
(c)CompensationThe Secretary shall use funds of the Commodity Credit Corporation to compensate producers on a farm operating in a disaster county for costs associated with repairing structures, barns, storage facilities, poultry houses, beehives, greenhouses, and shade houses due to hurricane damage in calendar year 2005. 
VLow-Income Migrant and Seasonal Farmworkers 
501.Emergency grants for low-income migrant and seasonal farmworkers 
(a)In generalThe Secretary shall use $40,000,000 of funds of the Commodity Credit Corporation, to remain available until December 31, 2007, to provide emergency grants to assist low-income migrant and seasonal farmworkers under section 2281 of the Food, Agriculture, Conservation, and Trade Act of 1990 (42 U.S.C. 5177a). 
(b)Use of grantsGrants provided under this section may be used to provide such emergency services as the Secretary determines to be necessary, including— 
(1)the repair of existing farmworker housing and construction of new farmworker housing units to replace housing damaged as a result of hurricanes during 2005; and 
(2)the reimbursement of public agencies and private organizations for emergency services provided to low-income migrant or seasonal farmworkers after October 31, 2005. 
VIFisheries 
601.Fisheries assistance 
(a)Funds for oyster restoration 
(1)In generalNot later than 30 days after the date of enactment of this Act, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of Commerce $10,000,000 to provide assistance for reseeding, rehabilitation, and restoration of oyster reefs located in Alabama, Florida, Louisiana, or Mississippi. 
(2)Availability of fundsThe funds transferred under paragraph (1) shall remain available until September 30, 2007. 
(3)Receipt and acceptanceThe Secretary of Commerce shall be entitled to receive, shall accept, and shall use as described in this section the funds transferred under paragraph (1) without further appropriation.  
(b)Funds for fisheries disaster assistance 
(1)In generalIn addition to amounts appropriated or otherwise made available, not later than 30 days after the date of enactment of this Act, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary of Commerce $60,000,000 to provide fisheries disaster assistance. 
(2)Limitation on use of fundsOf the funds transferred under paragraph (1)— 
(A)not more than 5 percent of such funds may be used for administrative expenses; and 
(B)none of such funds may be used for lobbying activities or representational expenses. 
(3)Receipt and acceptanceThe Secretary of Commerce shall be entitled to receive, shall accept, and shall use as described in this section the funds transferred under paragraph (1) without further appropriation.  
(c)Provision of assistance 
(1)Lump sum payments to StatesThe Secretary of Commerce shall use the funds transferred under this section to provide direct lump sum payments to the States of Louisiana, Mississippi, Alabama, and Florida to provide assistance to persons located in a disaster county who have experienced significant economic hardship due to the loss of fisheries, oysters, lobsters, stone crabs, or clams, destroyed or damaged processing facilities, or closures due to red tide or other water quality issues. 
(2)Use of fundsFunds transferred to the Secretary of Commerce under this section shall be used to provide assistance— 
(A)to individuals, with priority given to food, energy needs, housing assistance, transportation fuel, and other urgent needs; 
(B)to small businesses, including fishermen, fish processors, and related businesses serving the fishing industry; 
(C)to carry out activities related to domestic product marketing and seafood promotion; and 
(D)to carry out seafood testing programs operated by a State. 
VIITimber Tax Relief 
701.Timber tax relief for businesses affected by certain natural disasters 
(a)Casualty losses 
(1)In generalSection 1211 of the Internal Revenue Code of 1986 (relating to limitation of capital losses) shall not apply to any qualified timber loss. 
(2)Qualified timber lossFor purposes of this subsection, the term qualified timber loss means a loss with respect to timber which is attributable to— 
(A)Hurricane Dennis, 
(B)Hurricane Katrina, 
(C)Hurricane Rita, or 
(D)Hurricane Wilma. 
(b)Increased expenses for reforestation expenditures 
(1)In generalIn applying section 194(b) of the Internal Revenue Code of 1986 to any specified qualified timber property for the first taxable year beginning after the date of the enactment of this section, subparagraph (B) of section 194(b)(1) shall be applied— 
(A)by substituting $20,000 for $10,000, and 
(B)by substituting $10,000 for $5,000. 
(2)Specified qualified timber propertyThe term specified qualified timber property means qualified timber property (within the meaning of section 194(c)(1) of the Internal Revenue Code of 1986) which is located in an area with respect to which a natural disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act as a result of— 
(A)Hurricane Dennis, 
(B)Hurricane Katrina, 
(C)Hurricane Rita, or 
(D)Hurricane Wilma. 
VIIIMiscellaneous 
801.Infrastructure losses 
(a)Infrastructure lossesThe Secretary shall compensate producers on a farm in a disaster county for costs incurred to repair or replace barns, greenhouses, shade houses, poultry houses, beehives, and other structures, equipment, and fencing that— 
(1)was used to produce or store any agricultural commodity; and 
(2)was damaged or destroyed by the hurricanes of calendar year 2005. 
(b)Timing of assistanceThe Secretary may provide assistance authorized under this section in the form of— 
(1)reimbursement for eligible repair or replacement costs previously incurred by producers; or 
(2)cash or in-kind assistance in advance of the producer undertaking the needed repair or replacement work. 
(c)Payment limitationsAssistance provided under this section to a producer for a repair or replacement project, together with amounts received for the same project from insurance proceeds or other sources, may not exceed 95 percent of the costs incurred to repair or replace the damaged or destroyed structures, equipment, or fencing, as estimated by the Secretary. 
(d)Loan eligibilityAfter approval of the county committee established under section 8 of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590h) for the county or other area in which the farming operation is located, the producers on a farm in a disaster county shall be eligible to receive an emergency loan under subtitle C of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961 et seq.) regardless of whether the producers satisfy the requirements of the first proviso of section 321(a) of that Act (7 U.S.C. 1961(a)). 
802.Commodity Credit CorporationExcept as otherwise provided in this Act— 
(1)the Secretary shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out this Act; and 
(2)funds made available under this Act shall remain available until expended. 
803.Emergency designationThe amounts provided under this Act or under amendments made by this Act to respond to the hurricanes of calendar year 2005 are designated as an emergency requirement pursuant to section 402 of H. Con. Res. 95 (109th Congress). 
804.Regulations 
(a)In generalThe Secretary may promulgate such regulations as are necessary to implement this Act and the amendments made by this Act. 
(b)ProcedureThe promulgation of the regulations and administration of this Act and the amendments made by this Act shall be made without regard to— 
(1)the notice and comment provisions of section 553 of title 5, United States Code; 
(2)the Statement of Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices of proposed rulemaking and public participation in rulemaking; and 
(3)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act). 
(c)Congressional review of agency rulemakingIn carrying out this section, the Secretary shall use the authority provided under section 808 of title 5, United States Code. 
 
